                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

LOUIS LANDRY                                          CIVIL ACTION NO. 6:19-cv-00367

VERSUS                                                JUDGE JUNEAU

MARK GARBER, ET AL.                                   MAGISTRATE JUDGE HANNA

                                           JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for report

and recommendation. After an independent review of the record, and noting the absence of any

objections, this Court concludes that the Magistrate Judge’s report and recommendation is

correct and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the motion to dismiss (Rec.

Doc. 24), which was filed on behalf of Sheriff Mark Garber and Cathy Fontenot, is GRANTED,

consistent with the report and recommendation. More particularly, IT IS ORDERED that (a) any

and all claims asserted in the plaintiff’s amended complaint against Sheriff Garber are dismissed

without prejudice because the plaintiff’s motion to amend the complaint to add such claims was

previously denied; and (b) the plaintiff’s claims against Ms. Fontenot are dismissed without

prejudice because the plaintiff failed to serve her properly.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of November,

2019.



                                                     ______________________________
                                                     MICHAEL J. JUNEAU
                                                     UNITED STATES DISTRICT JUDGE
